Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s amendment of the claims filed 6 August 2021 has been entered. Applicant’s remarks filed 6 August 2021 are acknowledged. Applicant’s submission of the Terminal Disclaimer on 8 February 2022 is acknowledged.
CLAIMS 1-18, 21, 22, 24 AND 35-38 ARE CANCELLED. CLAIMS 19, 20, 23 AND 25-34 ARE PENDING. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney William D. Schmidt on 4 February 2022.

Please amend the following claims as:
19.	A method of making an implantable matrix configured to fit at or near a target tissue site, the method comprising providing a biodegradable material and applying a ligand to bind the ligand to the biodegradable material, thereby forming the implantable matrix, wherein the implantable matrix is configured such that the ligand binds to a receptor and allows influx of cells into the implantable matrix; and wherein:
the ligand is uniformly disposed throughout the implantable matrix in an amount of 0.4 mg/ml to 10.0 mg/ml so that the ratio of ligand to receptor is from about 0.5 to about 1.5;
the implantable matrix releases the ligand at a rate of 0.2 ng/ml/hour to 20 ng/ml/hour;
the ligand is bone morphogenetic protein-2;
the implantable matrix allows influx of at least progenitor cells, bone cells and/or cartilage cells into the implantable matrix.
the implantable matrix is porous, and at least 50% of the pores have a pore size between 10 m and 500 m;
the implantable matrix has a density of 1.6 g/cm3 to 0.05 g/cm3, and the implantable matrix resists compression by 95% or more in one or all directions when a force is applied to the implantable matrix;
the implantable matrix comprises elongated particles; and
the implantable matrix further comprises an agent that reduces degradation of the ligand.

20.	A method according to claim 19, wherein the agent that reduces degradation of the ligand comprises a metalloprotease.

23.	A method according to claim 19, wherein the ligand remains in or on a surface of the implantable matrix over a period of 3 days to 12 months.

28.	A method according to claim 19, wherein the implantable matrix further comprises a film-forming agent.

29.	A method according to claim 19, wherein the agent that reduces degradation of the ligand comprises a serine protease inhibitor.

Please cancel claims 30, 33 and 34 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims, as presently amended, have overcome the rejection under pre-AIA  35 U.S.C. 102(b) and the rejection under pre-AIA  35 U.S.C. 103(a) made in the last Office Action (dated 06/08/2021). The nonstatutory double patenting rejection over the claims of U.S. Patent No. 10,265,386 is withdrawn in view of the claim amendment, and the nonstatutory double patenting rejection over the claims of U.S. Patent No. 9,717,779 is withdrawn in view of Applicant’s submission of the Terminal Disclaimer. Applicant’s response and amendment of the claims have overcome all remaining grounds of objections and rejections. Claims 30, 33 and 34 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 4 February 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            February 11, 2022